Citation Nr: 0926980	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis with 
nasal polyps.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to August 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Columbia, 
South Carolina Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Veteran testified at a hearing before a decision review 
officer at the RO in June 2005.  A transcript of that hearing 
has been associated with the claims file.

This case was previously remanded by the Board in October 
2007 for further development.  In addition, in the October 
2007 decision, the issues of whether new and material 
evidence has been received to reopen the claims for service 
connection for allergies and a residual fracture of the right 
great toe were also referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Sinusitis with nasal polyps preexisted active service and 
underwent an increase in disability during active service.

2.  Asthma preexisted active service and underwent an 
increase in disability during active service.




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for sinusitis with nasal polyps have been met.  38 
U.S.C.A. §§ 1131, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306 (2008). 

2.  The criteria for establishing entitlement to service 
connection for asthma have been met.  38 U.S.C.A. §§ 1131, 
1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who served during a period of war is presumed to be 
in sound condition when enrolled for service, except for any 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  
Only such conditions as are recorded in examination reports 
are to be considered as "noted."  38 C.F.R. § 3.304(b).  The 
veteran's reported history of the pre-service existence of a 
disease or injury does not constitute notation of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury preexisted service.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  Compare 
38 C.F.R. § 3.304(b)), with Cotant v. Principi, 17 Vet. App. 
116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to 
the extent that it states that the presumption of soundness 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  See also 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

The Veteran contends that her current sinusitis with nasal 
polyps and asthma are related to her active service.  During 
a June 2005 hearing at the RO, the Veteran testified that she 
had initially experienced symptoms of sinusitis during her 
active service, she was first treated for sinusitis following 
active service in 1986 or 1987 and she currently continued to 
have bad sinus problems with nasal polyps.  She also reported 
that a physician indicated that her sinusitis had begun in 
active service.  The Veteran testified that she had asthma as 
a child and her asthma symptoms worsened during her active 
service.  She stated that she was initially treated for 
asthma about one year after her active service in about 1984 
or 1985 and she is currently treated for asthma.  

Lay statements submitted by Veteran's friends and former 
supervisors reported that the Veteran chronically suffered 
from asthma attacks and sinus problems and had missed work 
due to these symptoms.  A lay statement from the Veteran's 
fellow service member reported that he witnessed the Veteran 
had allergic reactions during active service, including 
asthma and sinus clogging and drainage.

Service treatment records do not contain an entrance 
examination, and therefore the Board finds that the 
presumption of soundness on entry into active service is 
applicable.  38 U.S.C.A. § 1111.  Service treatment reports 
reflect that the Veteran reported in a May 1983 Report of 
Medical History that she had asthma as a child and had 
chronic frequent colds since birth.  She was diagnosed with 
sinusitis in July 1973.  The May 1973 separation examination 
was absent of any findings of asthma or sinusitis.  

Private medical records from February 1989 to May 2005 
reflect that the Veteran was treated for and diagnosed with 
asthma, chronic asthma, difficulty breathing and shortness of 
breath, acute sinusitis, sinus pressure, sinus drainage, 
constant and severe sinus congestion and nasal polyps.  In 
October 2003 the Veteran's private treating physician noted 
that the Veteran had asthma before joining the service which 
had worsened during her active service and thereafter.  In 
January 2003, a private physician made note on a December 
2002 chromatography (CT) scan that very mild changes may 
indicate a chronic sinus infection.  In an April 2004 
statement, the Veteran's private treating physician reported 
that based on the severity and nature of her allergies, 
persistent nasal congestion, constant and severe sinus 
congestion, asthma and the presence of nasal polyps, it was 
more likely than not that these conditions were aggravated by 
her active service.  A January 2005 statement from the 
Veteran's private treating physician also declared that her 
nasal congestion, constant and severe sinus congestion, 
asthma and nasal polyps had not only persisted, but had 
gotten increasingly worse subsequent to her discharge from 
the Army.  

VA outpatient treatment reports from October 2004 to April 
2006 reflect that the Veteran sought private treatment for 
her seasonal allergies, chronic sinusitis and asthma and had 
a history of nasal polyps.  These records also reflect that 
she was diagnosed with asthma in April 2005.

In a February 1999 VA examination, the diagnoses included no 
evidence of acute or chronic sinus disease and possible mild 
allergic rhinitis by history and pale nasal mucosa.  The 
examiner later opined, in a November 2002 VA examination, 
that these two conclusions held true and that he did not 
believe that there was any disability in the Veteran's nose 
or sinus area which was created by previous manifestations or 
arose while she was in service and was certainly not 
etiologically related to any disease or injury in service.  
In a separate November 2002 VA examination, the Veteran was 
diagnosed with allergy induced asthma.

In a November 2007 VA examination, the Veteran was diagnosed 
with asthma, nasal polyps with chronic post nasal drip and 
allergic rhinitis.  The examiner opined that it was less 
likely than not that the sinusitis with nasal polyps and 
asthma were etiologically related to service.  The examiner 
also found that the service medical records and the Veteran's 
own report indicated these conditions were diagnosed in 
childhood and they were clearly exacerbated by her service in 
the military, but an etiologic role of military service could 
not be established.

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the Veteran's current 
sinusitis with nasal polyps and asthma existed prior to 
service and were aggravated by her active service.  

The Board observes that the opinion of the November 2007 VA 
examiner who examined the Veteran and found, based upon the 
service records and the Veteran's own report, that her 
sinusitis with polyps and asthma were diagnosed in childhood, 
in conjunction with the Veteran's reported history in the 
service treatment reports that she had asthma as a child and 
had chronic frequent colds since birth, constitutes clear and 
unmistakable evidence demonstrating that such conditions 
existed before her entrance into active military service.

While it is clear that the evidence of record demonstrates 
that the Veteran's sinusitis with polyps and asthma existed 
prior to service, the record is in equipoise as to whether 
these disorders increased in severity during active service.  
On one hand, the November 2002 VA examiner opined that there 
was no disability in the Veteran's nose or sinus area, which 
was created by previous manifestations or arose while she was 
in service, and was certainly not etiologically related to 
any disease or injury in service.  On the other hand, the 
November 2007 VA examiner's opinion and the October 2003 and 
April 2004 private opinions all concluded that that sinusitis 
with nasal polyps and asthma were aggravated and exacerbated 
by her service in the military.  Although the November 2007 
examiner concluded that the Veteran's sinusitis and asthma 
were not etiologically related to her service, meaning that 
no causation occurred, she found that they were related to 
service by way of aggravation.  On balance, the evidentiary 
record establishes that there was an increase in the 
Veteran's preexisting sinusitis with polyps and asthma during 
service.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  Because none of the medical evidence contains a 
specific finding of natural progress of such preexisting 
conditions, as required to show a lack of in-service 
aggravation, 38 U.S.C.A. § 1153 (West 2002), the Board finds 
that evidentiary record fails to reach the level needed so as 
to characterize it as "clear and unmistakable," to rebut 
the presumption of soundness.  38 U.S.C.A. § 1111.

For the foregoing reasons and bases, the Board determines 
that the evidence of record establishes that the Veteran's 
preexisting sinusitis with nasal polyps and asthma were 
aggravated by her active service.  Accordingly, service 
connection for sinusitis with nasal polyps and asthma, is 
granted.  See Wagner v. Principi, supra.


ORDER

Service connection for sinusitis with nasal polyps is 
granted.

Service connection for asthma is granted.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


